Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Rogers Agrees to Purchase 2,880,000 Class B Non-Voting Shares for Cancellation in Private Purchase TORONTO, Sept. 28 /CNW/ - Rogers Communications Inc. ("Rogers") announced today that it has agreed to purchase for cancellation 2,880,000 of its outstanding Class B Non-Voting shares ("Class B shares"), or approximately 0.62% of the Class B shares outstanding at August 31, 2010, pursuant to a private agreement between Rogers and an arm's-length third party seller (the "Private Purchase") for an aggregate purchase price of $103,165,344 which is at a discount to the current market price of the Class B shares. The Private Purchase was made under an issuer bid exemption order issued by the Ontario Securities Commission. The Class B shares purchased under the Private Purchase will be included in calculating the number of Class B shares that Rogers may purchase through its outstanding normal course issuer bid. In the twelve months preceding this purchase, Rogers has repurchased an aggregate 39,397,406 Class B shares, of which an aggregate 5,350,000 Class B shares were repurchased pursuant to issuer bid exemption orders issued by the Ontario Securities Commission and an aggregate 34,047,406 Class B shares were repurchased pursuant to normal course issuer bids. Of the 39,397,406 Class B shares purchased in the twelve months preceding this purchase, 24,069,406 were repurchased in 2010 and 15,328,000 were repurchased in 2009. About the Company Rogers is a diversified public Canadian communications and media company.
